Citation Nr: 0027768	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  98-12 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include on an extra-schedular basis 
under the provisions of 38 C.F.R. § 3.321(b)(2).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The appellant served on active duty from March 1973 to June 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied the 
appellant's claim for a permanent and total disability rating 
for pension purposes, to include on an extra-schedular basis 
under the provisions of 38 C.F.R. § 3.321(b)(2) (1999).

The case was previously before the Board in August 1999, when 
it was remanded for examination of the appellant and medical 
opinions.  For the reasons indicated below, the Board must 
once again remand this matter.


REMAND

In its August 1999 remand, the Board directed the RO to 
obtain a medical opinion regarding the etiology of the 
veteran's current seizure, ataxia, and peripheral neuropathy 
disorders.  Specifically, the Board's remand requested an 
opinion as to "[w]hether it is more likely than not that the 
veteran's seizures, ataxia, and peripheral neuropathy are the 
result of alcohol abuse."

In his Written Brief Presentation, dated in September 2000, 
the veteran's representative persuasively argues that the 
requested development has not been completed.   The VA 
general physical examination, performed in October 1999, 
failed to address the requested etiology opinion in a 
meaningful manner.  Moreover, it appears that the VA examiner 
was never given the opportunity to examine and review the EEG 
report, performed thereafter in March 2000.

The Board is obligated by law to ensure that the RO complies 
with its directives.  Where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
appellant provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for any seizures, 
ataxia, and peripheral neuropathy, during 
the course of this appeal.  After 
obtaining any necessary authorizations, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
appellant, which have not been previously 
secured.

2.  The veteran's claims file should be 
reviewed by 
an appropriate specialist, to determine 
the relationship, if any, between his 
diagnosed seizures, ataxia and peripheral 
neuropathy and his reported alcohol 
abuse. In doing so, the examiner is 
requested to identify the nature of the 
veteran's seizures.  All pertinent 
findings should be recorded in detail.  
The veteran should be scheduled for a 
examination, if deemed necessary.  After 
a thorough review of the veteran's claims 
file, and upon completion of the above, 
the reviewing physician should express an 
opinion as to the following:

Whether it is more likely than not 
that the veteran's seizures, ataxia, 
and peripheral neuropathy are the 
result of alcohol abuse. 

The examiner should provide complete 
rationale for all conclusions reached.  

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").

4.  The RO should readjudicate the issue 
of entitlement to nonservice-connected 
pension benefits, to include 
consideration of 38 C.F.R. §§ 3.321(b)(2) 
(1999), ensuring that all relevant VA 
regulations are utilized as appropriate.

Following completion of the foregoing, the RO should review 
the issue on appeal. If the decision remains adverse to the 
veteran, he and his representative should be furnished with a 
supplemental statement of the case, which includes all rating 
criteria, and afforded the applicable period of time within 
which to respond. Thereafter, subject to current appellate 
procedures, the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE					
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


